Opinion by
Me. Chief Justice Sterrett,
In view of the provisions of the contract between the parties, and the evidence as to what was done thereunder, etc., the learned president of the court below rightly refused to affirm defendant company’s first six points for charge, “ except as answered in his general charge.” Each of these points is practically a request for binding instructions in defendant’s favor, and neither of them could have been affirmed, as presented, without ignoring the questions of fact referred to in the seventh specification, and upon which the case was properly submitted to the jury by whose verdict those questions were determined in plaintiffs’ favor.
For substantially the same reason, the defendant’s last point, “That under all the evidence your verdict must be for the defendant,” was rightly refused without any qualification.
The first six and the ninth specifications are therefore dismissed without further comment.
After referring, in his general charge to the plaintiffs’ contention and commenting thereon, the learned trial judge proceeded to instruct the jury thus: “ On the other hand, it is contended by the defendant that even if the plaintiffs were entitled to a moderate delay, they were not entitled to the delay they claim, and throughout this whole work the defendant company gave every opportunity that it thought reasonable to have all the faults corrected, and when it was applied to, asking *483other opportunity to do so, it did not hesitate to grant the request. So that the main question for you to decide in this ease is this: Do you believe that they had a fair and reasonable opportunity to furnish this machine, and tender it to the defendant, or do you believe they had a reasonable opportunity, if it was unsatisfactory, to make it satisfactory ? If they had not, the verdict should be for the plaintiffs. If, however, you think the defendant did all it agreed to do and gave every opportunity a reasonable man had a right to ask to have this thing perfected, then your verdict should be for the defendant.”
About the latter half of this quotation,—excepting the last sentence thereof,—commencing with the words, “ So that the main question,” etc., constitutes the seventh specification.
Without unnecessarily consuming time by referring in detail to the evidence relating to the subject-matter of that part of the charge complained of, it is enough to say that it was quite sufficient to justify the instructions above quoted, part of which only is recited in the specification. There was therefore no error in thus submitting to the jury the questions of fact presented by the evidence; and the verdict in plaintiffs’ favor necessarily implies a finding by the jury, in their favor, of the facts submitted to them.
The instructions recited in the eighth specification are merely explanatory of those which preceded, and are free from error.
We find nothing in any of the specifications that requires further notice. The case appears to have been carefully and accurately tried, and the judgment should not be disturbed.
Judgment affirmed.